Exhibit 10.30



















First Amendment


to


Credit Agreement


Dated as of March 19, 2009


Among


PETRO RESOURCES CORPORATION
as Borrower,


CIT Capital USA Inc.,
as Administrative Agent,


and


The Lenders Party Thereto
 

--------------------------------------------------------------------------------



 
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated March
19, 2009, is among Petro Resources Corporation, a limited liability company duly
formed and existing under the laws of the State of Delaware (the “Borrower”);
each of the Lenders from time to time party to the Credit Agreement (as
hereinafter defined); and CIT Capital USA Inc., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).


RECITALS


A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of September 9, 2008 (the “Credit
Agreement”), pursuant to which the Lenders made certain revolving loans and
extensions of credit available to and on behalf of the Borrower.


B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.


C.           NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this First Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment.  Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.2 Amendments to Section 1.02.
 
(a) The definition of “Adjusted LIBO Rate” is hereby amended to add the
phrase  “; provided that the adjusted LIBO Rate applicable for any Eurodollar
Loans shall be no less than two and a half percent (2.5%) per annum at any time”
after “Statutory Reserve Rate” and before the final period in the third line.
 
(b) The definition of “Agreement” is hereby amended in its entirety to read as
follows:
 
“Agreement” means this Credit Agreement, as amended by the First Amendment, and
as the same may be further amended or supplemented from time to time.
 
2

--------------------------------------------------------------------------------


 
(c) The definition of “Alternate Base Rate” is hereby amended in its entirety to
read as follows:
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day plus one percent (1%), (b) the sum
of the Federal Funds Effective Rate in effect on such day plus one-half of one
percent (0.5%) and (c) the Adjusted LIBO Rate having an Interest Period of three
months in effect on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
 
(d) The definition of “Applicable Margin” is hereby amended in its entirety to
read as follows:
 
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:


Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<33.33%
³33.33% <66.66%
³66.66%
Eurodollar Loans
2.500%
2.750%
3.000%
ABR Loans
1.500%
1.750%
2.000%
Commitment Fee Rate
0.375%
0.375%
0.500%



Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change, provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.11(a), then the “Applicable Margin” and the “Commitment
Fee Rate” means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level, provided further that, upon the
delivery of such Reserve Report, the “Applicable Margin” and the “Commitment Fee
Rate” means the rate per annum applicable immediately prior to the rate increase
as a result of the failure to deliver such Reserve Report.
 
(e) The definition of “EBITDAX” is hereby amended in its entirety to read as
follows:
 
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration expenses and other similar noncash charges,
minus all noncash income added to Consolidated Net Income; provided that EBITDAX
for the fiscal quarters ending March 31, 2009, June 30, 2009 and September 30,
2009 shall be calculated as follows:
 
3

--------------------------------------------------------------------------------


 
(a)           for the fiscal quarter ending March 31, 2009, EBITDAX shall be
EBITDAX for such quarter multiplied by four;
 
(b)           for the fiscal quarter ending June 30, 2009, EBITDAX shall be
EBITDAX for the six-month period ending on such date multiplied by two.
 
(c)           for the fiscal quarter ending September 30, 2009, EBITDAX shall be
EBITDAX for the nine-month period ending on such date multiplied by four/thirds.
 
Thereafter, EBITDAX shall be calculated using EBITDAX for the period of four
fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are
available.
 
(f) The definition of “Interest Expense” is hereby amended in its entirety to
read as follows:
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP:  (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP; provided that Interest Expense for the
fiscal quarters ending March 31, 2009, June 30, 2009 and September 30, 2009
shall be calculated as follows:
 
(a)           for the fiscal quarter ending March 31, 2009, Interest Expense
shall be Interest Expense for such quarter multiplied by four;
 
(b)           for the fiscal quarter ending June 30, 2009, Interest Expense
shall be Interest Expense for the six-month period ending on such date
multiplied by two.
 
(c)           for the fiscal quarter ending September 30, 2009, Interest Expense
shall be Interest Expense for the nine-month period ending on such date
multiplied by four/thirds.
 
Thereafter, Interest Expense shall be calculated using Interest Expense for the
period of four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available.
 
4

--------------------------------------------------------------------------------


 
(g) The definition of “LIBO Rate” is hereby amended in its entirety to read as
follows:
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Bloomberg BBAM Screen (or on any successor or
substitute thereto or therefor providing rate quotations comparable to those
currently provided on Bloomberg BBAM Screen, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be determined by Administrative Agent by
reference to such other comparable publicly available service for displaying the
offered rate for dollar deposits in the London interbank market as may be
selected by the Administrative Agent and, in the absence of availability, the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of a banking institution selected by the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
 
(h) The first sentence of the definition of “Prime Rate” is hereby amended in
its entirety to read as follows:
 
“Prime Rate” means in respect of ABR Loans, the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. (or its
successor) as its prime rate in effect at its principal office in New York City
(or if such rate is at any time not available, the prime rate so quoted by any
banking institution as determined by the Administrative Agent in its sole
discretion); each change in the Prime Rate shall be effective on the date such
change is publicly announced as being effective.
 
(i) The following definition is hereby added where alphabetically appropriate to
read as follows:
 
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of March 19, 2009, among the Borrower, the Administrative Agent and the
Lenders party thereto.
 
5

--------------------------------------------------------------------------------


 
2.3 Amendment to Section 3.03.  Section 3.03 is hereby amended in its entirety
to read as follows:
 
Alternate Rate of Interest.  If prior to the commencement of any Interest Period
for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) (i) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or LIBO Rate for such Interest Period or
(ii) deposits (whether in dollars or an alternative currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurodollar Borrowing; or
 
(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


2.4 Amendments to Section 9.01.  Sections 9.01(a) and (b) are hereby amended in
their entirety to read as follows:
 
(a) Interest Coverage Ratio.  The Borrower will not, as of the last day of any
fiscal quarter, permit its ratio of EBITDAX to Interest Expense to be less than
(i) 2.0 to 1.0 for the fiscal quarters ending March 31, 2009 and June 30, 2009,
(ii) 2.25 to 1.0 for the fiscal quarters ending September 30, 2009 and December
31, 2009, and (iii) 2.5 to 1.0 for all fiscal quarters ending thereafter.
 
(b) EBITDAX Ratios.
 
(i) Ratio of Net Debt to EBITDAX.   The Borrower will not, at any time, permit
its ratio of Net Debt as of such time to EBITDAX as of the last day of the most
recent fiscal quarter for which financial statements are then available to be
greater than (A) 6.5 to 1.0 for all fiscal quarters ending in the 2009 calendar
year, (B) 6.0 to 1.0 for all fiscal quarters ending in the 2010 calendar year,
and (C) 5.0 to 1.0 for all fiscal quarters ending thereafter.
 
6

--------------------------------------------------------------------------------


 
(ii) Ratio of Indebtedness to EBITDAX.  The Borrower will not, at any time,
permit its ratio of Indebtedness as of such time to EBITDAX as of the last day
of the most recent fiscal quarter for which financial statements are then
available to be greater than 2.75 to 1.0.
 
Section 3. Waivers.
 
3.2 The Borrower has informed the Administrative Agent that it is unable to
comply with Sections 9.01(a) and 9.01(b) for the fiscal quarter ended December
31, 2008, in violation of Sections 9.01(a) and 9.01(b) of the Credit Agreement
(the “Designated Defaults”).  Therefore, the Borrower hereby requests, and the
Administrative Agent and the Lenders hereby agree to waive the Designated
Defaults.  Except as expressly waived herein, all covenants, obligations and
agreements of the Borrower contained in the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their terms.
 
3.3 Neither the execution by the Administrative Agent or the Lenders of this
First Amendment, nor any other act or omission by the Administrative Agent or
the Lenders or their officers in connection herewith, shall be deemed a waiver
by the Administrative Agent or the Lenders of any other defaults which may
exist, which may have occurred prior to the Designated Defaults or which may
occur in the future under the Credit Agreement and/or the other Loan Documents,
or any future defaults of the same provision waived hereunder (collectively
"Other Violations").  Similarly, nothing contained in this First Amendment shall
directly or indirectly in any way whatsoever: (i) impair, prejudice or otherwise
adversely affect the Administrative Agent's or the Lenders' right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Other Violations, (ii) amend or alter any provision of the
Credit Agreement, the other Loan Documents, or any other contract or instrument,
or (iii) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument.  Nothing in this First Amendment
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Other Violations.
 
Section 4. Conditions Precedent.  This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement):
 
4.2 The Administrative Agent shall have received from each party hereto,
counterparts (in such number as may be requested by the Administrative Agent) of
this First Amendment signed on behalf of such Person.
 
4.3 The Administrative Agent, the Arranger and the Lenders shall have received
all commitment, facility and agency fees and all other fees and other amounts
due and payable on or prior to the effective date of this First Amendment,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower (including, without
limitation, the reasonable fees and expenses of Vinson & Elkins L.L.P., counsel
to the Administrative Agent).
 
7

--------------------------------------------------------------------------------


 
4.4 At the time of and immediately after giving effect to the terms of this
First Amendment, no Default shall have occurred and be continuing.
 
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
 
Section 5. Miscellaneous.
 
5.2 Confirmation.  The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
 
5.3 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
5.4 Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
5.5 NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.6 GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
8

--------------------------------------------------------------------------------


 
5.7 Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
5.8 Severability.  Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
5.9 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and its respective successors and assigns.
 
5.10 Release of Lenders.  IN CONSIDERATION OF THIS FIRST AMENDMENT AND, SUBJECT
TO THE CONDITIONS STATED HEREIN, THE BORROWER HEREBY RELEASES, ACQUITS, FOREVER
DISCHARGES, AND COVENANTS NOT TO SUE, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS, ALONG WITH ALL OF THEIR BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SERVANTS, ATTORNEYS AND REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE
HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN
INTEREST, SUCCESSORS AND ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS,
LIABILITIES, SUITS, OFFSETS AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN
DOCUMENTS AND ACTIONS, CAUSES OF ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY
GUARANTOR, WHICH THE BORROWER, ANY GUARANTOR, OR ANY SUBSIDIARY MAY HAVE RELATED
TO ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE DATE OF THIS FIRST AMENDMENT
AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF ANY MATTER, CAUSE OR THING
WHATSOEVER OCCURRING ON OR PRIOR TO THE DATE OF THIS FIRST AMENDMENT, WHICH
RELATE TO, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY THE CREDIT AGREEMENT, ANY
NOTE, ANY SECURITY INSTRUMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
EVIDENCED THEREBY, INCLUDING, WITHOUT LIMITATION, ANY DISBURSEMENTS UNDER THE
CREDIT AGREEMENT, ANY NOTES, THE NEGOTIATION OF ANY OF THE CREDIT AGREEMENT, THE
NOTES, OR THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL,
ADMINISTRATION, ENFORCEMENT OR SERVICING THEREOF.
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 
 

BORROWER: PETRO RESOURCES CORPORATION          
 
By:
/s/ Donald L. Kirkendall                            Name:  Donald L. Kirkendall 
      Title:    President           




ADMINISTRATIVE AGENT AND LENDER:
CIT CAPITAL USA INC.,
as Administrative Agent and as a Lender
         
 
By:
/s/ David Bornstein                              David Bornstein        Vice
President           

 



LENDER:
CIT BANK,
as a Lender
         
 
By:
/s/ Daniel Burnett                                 Name:  Daniel Burnett       
Title:    Authorized Signatory           

                                                                                 
 
 
 
 
 
Signature Page to First Amendment to Credit Agreement
(Petro Resources Corporation)
S-3
 

--------------------------------------------------------------------------------